Appeal from a judgment of the Ontario County Court (Craig J. Doran, J.), rendered September 11, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree and unlawful possession of marihuana.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Defendant did not move to withdraw the plea or to vacate the judgment of conviction, and he therefore failed to preserve for our review his contention that he did not knowingly, voluntarily and intelligently enter the plea (see People v Davis, 45 AD3d 1357, 1357-1358 [2007], lv denied 9 NY3d 1005 [2007]). Furthermore, “inasmuch as nothing in the plea colloquy casts significant doubt on defendant’s guilt or the voluntariness of the plea” (People v Lewandowski, 82 AD3d 1602, 1602 [2011]), this case does not fall within the rare exception to the preservation requirement set forth in People v Lopez (71 NY2d 662, 666 [1988]). In any event, defendant’s contention is without merit (see People v Smith, 37 AD3d 1141, 1142 [2007], lv denied 9 NY3d 851 [2007], reconsideration denied 9 NY3d 926 [2007]).
Finally, the sentence is not unduly harsh or severe. Present — Smith, J.P., Peradotto, Sconiers, Valentino and De Joseph, JJ.